Exhibit 10.3.4 (Executives, 2015 Long-term Performance-vesting; $8.00 EPS Award) LITHIA MOTORS, INC. RESTRICTED STOCK UNIT AGREEMENT (2015 Long-term Performance-vesting) ($8.00 EPS Award) This Restricted Stock Unit Agreement (“ Agreement ”) is entered into pursuant to the 2013 Amended and Restated Stock Incentive Plan (the “ Plan ”) adopted by the Board of Directors and Shareholders of Lithia Motors, Inc., an Oregon corporation (the “ Company ”), as amended from time to time. Unless otherwise defined herein, capitalized terms in this Agreement have the meanings given to them in the Plan. Any inconsistency between this Agreement and the terms and conditions of the Plan will be resolved in favor of the Plan. Compensation paid pursuant to this Agreement is intended to qualify as performance-based compensation under Section 162(m) of the Internal Revenue Code of 1986 (the “ Code ”). “Recipient” [ ] Number of Restricted Stock Units (“RSUs”) [ ] “Date of Grant” [], 20[] 1 . GRANT OF RESTRICTED STOCK UNIT AWARD 1.1 The Grant. The Company hereby awards to Recipient and Recipient accepts the RSUs specified above on the terms and conditions set forth in this Agreement and the Plan (the “ Award ”). Each RSU represents the right to receive one share of Class A Common Stock of the Company (a “ Share ”) on the Settlement Date (as defined in Section 1.4 of this Agreement), subject to the terms of this Agreement and the Plan. 1.2 Forfeiture; Vesting . (a) Forfeiture. The RSUs are subject to forfeiture in accordance with the performance criteria specified in Section 1.2(b) of this Agreement. On March 15, 2019, any RSUs that are not vested will be forfeited. (b)
